DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 30 U.S.C. 121: 
Invention I: Claims 1-12 are directed towards training an ensemble of classifiers, which runs on numerous processors coupled to memory, to predict pathogenicity of promoter region single nucleotide variants, classified in G0620/20 (machine learning processing where multiple learners are trained to solve the same problem to obtain better predictive performance than could be obtained from any of the constituent learning algorithms alone). 
Invention II: Claims 13-16 are directed towards a trained pathogenicity classifier that predicts pathogenicity of promoter region single nucleotide variants, classified in G16B 40/00 (biostatistics related machine learning or data mining). 
Invention III: Claims 17-20 are directed towards an artificial intelligence-based method of training a pathogenicity classifier using a pathogenic set of non- coding variants that are annotated with a pathogenic label and a benign set of non-coding variants that are annotated with a benign label, classified in G06N3/08 (methods of training or learning neural networks).
The inventions are independent or distinct from one another because: Inventions I and II, and II and III are related as subcombinations disclosed as usable together in a single combination, and Inventions I and III are related as combination, subcombination. The subcombinations are distinct if they do not overlap in scope, are not obvious variants, and if it is shown that at least one subcombination is separately usable. MPEP 806.05(d). In this case, Invention I has a separate utility of training a classifier, Invention II has a separate utility of using a classifier, and Invention III has a separate utility of training a pathogenicity classifier with pathogenic set of non-coding variant. Invention I differs from Invention III based on the data used for training, a common benign set of observed pSNVs and separate pathogenic sets of unobserved pSNVs sampled with replacement from a pool of substitutionally generated unobserved pSNVs, including accessing input promoter sequences covering the observed pSNVs that contain reference bases at observed positions, unobserved-sampled positions, and unobserved- unsampled positions, such that the observed positions are positions at which the observed pSNVs occurred, the unobserved-sampled positions are positions at which the unobserved pSNVs sampled for a particular classifier at a current sampling cycle are located, and the unobserved-unsampled positions are positions at which some of the substitutionally generated unobserved pSNVs not sampled for the particular classifier at the current sampling cycle are located versus a pathogenic set of non- coding variants that are annotated with a pathogenic label and a benign set of non-coding variants that are annotated with a benign label. Moreover, Invention I involves training multiple classifiers compared to Invention III training a single classifier.
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or 
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY M. PATEL/Examiner, Art Unit 3686